News Release For Immediate Release Contact: Dan Chila, EVP, Chief Financial Officer (856) 691-7700 Sun Bancorp, Inc. Reports Third Quarter 2008 Results Vineland, NJ- October 27, 2008- Sun Bancorp, Inc. (NASDAQ: SNBC) reported today third quarter net income of $4.1 million, or $0.18 pershare, compared to net income of $5.9 million, or $0.25 per share, for the third quarter of 2007. The prior year comparable quarter included charges of approximately $435,000 (pre-tax), or $0.01 per share. The charges represented approximately $250,000 to write-off unamortized issuance costs relating to the call of Sun Trust IV trust preferred securities and $185,000 related to several branch consolidations during the quarter. For the nine months ended September 30, 2008, the Company reported net income of $10.6 million, or $0.46 per share, compared to $15.5 million, or $0.65 per share, in the prior period. Net income for the prior year period included net charges of approximately $2.1 million (pre-tax), or $0.06 per share. The charges were a result of $2.4 million of severance related expenses, $791,000 to write-off unamortized issuance costs relating to the calls of Sun Trust III and Sun Trust IV trust preferred securities, $185,000 of branch consolidation costs, and an early extinguishment of debt charge of $124,000 for an FHLB borrowing prepayment, offset by a net gain of $1.4 million realized in the first quarter 2007 from the sale of branches. "In this banking environment ourteam is doing everything to focus our efforts across the entire organization on meeting the credit needs of our established customers, reviewing and evaluating the quality of existing loans throughouteach segment of the portfolio, and executingdaily thefundamentals of relationship banking," said Thomas X. Geisel, president and chief executive officer of Sun Bancorp, Inc. "Last week we completed the sale of our Delaware branches, which solidifiesthe commitment toour coreNew Jersey franchise. Additionally, thenet gain realizedfrom this transaction reinforces our already strong capital base." "Overall credit quality remains relatively stable and did not require a linked quarterincrease to the loan loss provision. The total non-performing loan balance did rise, as expected, although mainly due to a single large credit relationship. Competition for core deposits continues to be very tough and the net interest margin remains under pressure. This is especially true now, as short-term rates are being driven higher by large national competitors with local market coverage who are aggressively trying to build liquidity through special offerings." "As we move through the final months of the year, we expect to continue to intensively manage our loan portfolio for profitable balanced growth, supported by consistent credit quality- that's our primary objective.We continue to strengthen ournetwork acrossthe New Jersey footprint and we like the underlying demographics. We want to support the growth efforts of our local customers as they, too, ride out the current cycle-we feel we have the capital strength and the management talent to succeed in this mission," said Geisel. more Sun Bancorp 3Q Earnings- page two The following is an overview of the key financial highlights for the quarter: - Total assets were $3.425 billion at September 30, 2008, compared to $3.296 billion at September 30, 2007 and $3.425 billion at June 30, 2008. - Total loans before allowance for loan losses were $2.666 billion at September 30, 2008, an increase of $192.0 million, or 7.8%, overSeptember 30, 2007. Linked quarter loan growth approximated 1.1%. - The allowance for loan losses to totals loanswas 1.28% at September 30, 2008, compared to 1.06% at September 30, 2007 and 1.19% at June 30, 2008. The loan loss provision for the quarter of $3.7 million (0.14% of average loans outstanding) compared to $1.3 million (0.05% of average loans outstanding) for the comparable prior year period and $6.5 million (0.25% of average loans outstanding) for the linked second quarter 2008. The loan loss provision for the nine months ended September 30, 2008 of $12.4 million compared to $3.0 million for the comparable prior year period. Total non-performing assets were $49.9 million at September 30, 2008, or 1.87% of total loans and real estate owned, compared to $34.1 million, or 1.29%, at June 30, 2008 and $22.2 million, or 0.90%, at September 30, 2007. The allowance for loan losses to non-performing loans was 71.80% at September 30, 2008, compared to 127.11% at September 30, 2007 and 97.30% at June 30, 2008. Net charge-offs for the quarter of $1.1 million (0.04% of average loans outstanding), were relatively flat in comparison to the prior year period ($1.0 million, 0.04% of average loans outstanding),as compared to $2.9 million (0.11% of average loans outstanding) for the linked second quarter 2008. - Net interest income (tax-equivalent basis) of $25.4 million for the quarter compares to $25.8 million for the comparable prior year period and $25.0 million for the linked second quarter 2008. Net interest margin for the quarter of 3.28% compares to 3.49% for the comparable prior year period and 3.30% for the linked second quarter 2008. Net interest margin for the nine months ended September 30, 2008 of 3.31%, compares to 3.34% for the comparable prior year period. - Total operating non-interest income for the quarter of $7.0 million increased $1.0 million, or 17.2%, over the comparable prior year period and decreased $756,000, or 9.7%, over the linked second quarter 2008. The increase over the prior year period was primarily attributable to an increase in Sun Financial Services revenue earned on investment products provided by a third-party broker-dealer of $506,000, an increase in BOLI income of $294,000 and an increase in net gain on derivative instruments of $194,000. The increase in investment products revenue during the current quarter over the comparable prior year period was primarily attributable, as previously reported, to the internalization of the Company's investment products sales force, which previously operated under an agreement with an independent third-party broker-dealer. The decrease in operating non-interest income over the linked quarter was primarily due to a decrease in net gain on derivative instruments of $546,000, a decrease in gain on sale of loans of $125,000, and a decrease in investment products income of $120,000. - Total operating non-interest expense for the quarter of $23.1 million increased $1.4 million, or 6.4%, over the comparable prior year period andwas essentially flat over the linked second quarter 2008. While the current employee count has remainedflat over the last 12 months, salaries and benefits includes an increase in salaries of $558,000, an increase in sales commissions of $205,000, and an increase in stock compensation expense of $259,000. The increase in sales commissions over the comparable prior year period is primarily attributable to the previously discussed internalization of the Company's investment products sale force. In addition, FDIC insurance increased $71,000 over the comparable prior year period as a result of an increase in assessable deposits. The Company will hold its regularly scheduled conference call onMonday, October 27, 2008, at 11:30 a.m. (ET). Participants may listen to the live Web cast through the Sun Bancorp Web site at www.sunnb.com. Participants are advised to log on 10 minutes ahead of the scheduled start of the call. An Internet-based replay also will be available at the Web site for two weeks following the call. Sun Bancorp, Inc. is a bank holding company headquartered in Vineland, New Jersey.
